Filed 9/15/20 P. v. Guerrero CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                 B292313

         Plaintiff and Respondent,                         (Los Angeles County
                                                            Super. Ct. No. BA427590-04)
         v.

ALEJANDRA GUERRERO,
         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, George G. Lomeli, Judge. Convictions
affirmed; matter remanded for resentencing.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Acting
Senior Assistant Attorney General, Scott A. Taryle and Viet H.
Nguyen, Deputy Attorneys General for Plaintiff and Respondent.
                      ___________________
       Alejandra Guerrero was convicted of special circumstance
murder and sentenced to life without parole for crimes committed
when she was 16 years old. On appeal Guerrero contends the
jury’s special circumstance finding is not supported by
substantial evidence; the trial court erred in denying her motion
to suppress statements obtained in violation of her rights under
Miranda v. Arizona (1966) 384 U.S. 436 (Miranda); and the court
abused its discretion in failing to consider youth-related
mitigating factors identified in Miller v. Alabama (2012) 567 U.S.
460 (Miller) before sentencing her to life without parole. We
affirm Guerrero’s convictions and remand for a new sentencing
hearing so the court may satisfy its statutory obligation to
consider youth-related mitigating factors before exercising its
sentencing discretion under Penal Code section 190.5,
                   1
subdivision (b).
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Amended Information
      An amended information filed May 15, 2015 charged
Guerrero with the murder of Xinran Ji (§ 187), second degree
robbery of Claudia Rocha (§ 211), attempted second degree
robbery of Jesus Ontiveros (§§ 664, 211) and assault with a
deadly weapon on Ontiveros (§ 245, subd. (a)(1)). The
information specially alleged Guerrero had committed the
murder during an attempted robbery (§ 190.2, subd. (a)(17)) and
had personally used a deadly or dangerous weapon during the
murder of Ji (a wrench) and the robbery of Rocha (a knife)


1
      Statutory references are to this code unless otherwise
stated.




                                2
(§ 12022, subd. (b)(1)). Guerrero pleaded not guilty and denied
the special allegations.
       2. Guerrero’s Trial
       According to the evidence presented at Guerrero’s trial, in
July 2014 Guerrero, along with her confederates, 17-year-old
Alberto Ochoa, 18-year-old Andrew Garcia and 19-year-old
Jonathan Del Carmen, decided to go “flocking,” a term Guerrero
told police meant to rob someone. They found Ji, a 24-year-old
USC graduate student, walking home to his apartment from a
study session just after midnight. Guerrero, Ochoa and Garcia
got out the car to rob Ji. Del Carmen, the driver, and a 14-year-
old girl who was also with the group, remained in the car.
       When Guerrero, Garcia and Ochoa confronted Ji, he
refused to relinquish his possessions. Ochoa hit Ji with a metal
baseball bat; Garcia punched Ji in the eye, breaking his glasses
and causing Ji to bleed “a lot”; and Guerrero punched or pushed
Ji. Ji managed to break free from his attackers and ran down the
street screaming for help. Garcia and Guerrero chased Ji on foot.
Ochoa, who had given the bat to Garcia, joined Del Carmen and
followed in the car. When Guerrero and Garcia caught up to Ji,
they beat him some more. Garcia hit Ji in the head with the bat;
Guerrero hit Ji with a wrench. (Guerrero told police she had
acted defensively by hitting Ji in the hands with the wrench
when he grabbed her during the second attack.) Garcia and
Guerrero stopped their assault and ran back to the car when they
saw Del Carmen begin to drive away. The group left the scene as
Ji lay covered in blood with a fractured skull. Ji managed to get
up and return to his nearby apartment, where he died a short
time later from his head wounds. The attack was captured on
surveillance cameras and played for the jury.




                                3
       Following the attack on Ji, the group drove to the beach
where they encountered Rocha and Ontiveros and demanded the
couple’s possessions. Guerrero was again armed, this time with a
knife; Ochoa held the metal bat. Ontiveros stepped in front of
Rocha to protect her. After Ontiveros lost his footing and fell to
the ground, Ochoa swung the baseball bat at Ontiveros’s head.
Ontiveros blocked the blow with his arm. Rocha complied with
the group’s demands. Ontiveros managed to escape and flag
down police officers on patrol. Guerrero and her companions
were arrested a short time later.
       3. The Jury’s Verdict
       The jury found Guerrero guilty of first degree felony
murder as an aider and abettor of the attempted robbery of Ji
and found true the special allegation the murder was committed
during an attempted robbery; Guerrero was a major participant
in the attempted robbery; and, while not the actual killer,
Guerrero had acted with reckless indifference to human life. The
jury also found true the special allegation Guerrero had
personally used a deadly or dangerous weapon in connection with
the felony murder. In addition, the jury found Guerrero guilty of
the robbery of Rocha, the attempted robbery of Ontiveros and the
aggravated assault on Ontiveros and found true the special
allegation that Guerrero had personally used a deadly or
dangerous weapon in the robbery of Rocha.




                                4
      4. Remand for a Transfer Hearing in Juvenile Court,
         Return to Adult Criminal Court and Imposition of
         Sentence
      Prior to sentencing Guerrero successfully moved, without
objection, to remand her case to juvenile court for a transfer
hearing pursuant to then-newly adopted Proposition 57, the
Public Safety and Rehabilitation Act of 2016, which repealed
prior statutory provisions permitting the direct filing in adult
criminal court of certain cases involving juveniles. Following the
hearing the juvenile court found Guerrero’s case should not be
retained in juvenile court and transferred the matter back to
adult criminal court.
      In July 2018 Guerrero was sentenced to life without parole
for special circumstance murder pursuant to section 190.5,
subdivision (b), plus one year for the personal use of a deadly or
dangerous weapon. In addition, the court imposed a consecutive
determinate term of three years for the robbery of Rocha, a
consecutive term of eight months for the attempted robbery of
Ontiveros and a consecutive term of one year for the aggravated
                     2
assault of Ontiveros. The court explained it was imposing
consecutive sentences on the determinate terms because the
crime involved great violence, a high degree of cruelty and the
victim was particularly vulnerable. (Cal. Rules of Court,
rule 4.421(a)(1), (3).)




2
      Despite the jury’s true finding on the personal use of a
dangerous weapon in connection with the robbery of Rocha
(count 2), the court did not impose or otherwise address the
weapon enhancement on count 2.




                                 5
                         DISCUSSION
      1. Substantial Evidence Supports the Jury’s Special
         Circumstance Finding
          a. Standard of review
       In considering a claim of insufficient evidence in a criminal
case, “‘we review the whole record to determine whether any
rational trier of fact could have found the essential elements of
the crime or special circumstances beyond a reasonable doubt.
[Citation.] The record must disclose substantial evidence to
support the verdict—i.e., evidence that is reasonable, credible,
and of solid value—such that a reasonable trier of fact could find
the defendant guilty beyond a reasonable doubt. [Citation.] In
applying this test, we review the evidence in the light most
favorable to the prosecution and presume in support of the
judgment the existence of every fact the jury could reasonably
have deduced from the evidence. [Citation.] “Conflicts and even
testimony [that] is subject to justifiable suspicion do not justify
the reversal of a judgment, for it is the exclusive province of the
trial judge or jury to determine the credibility of a witness and
the truth or falsity of the facts upon which a determination
depends. [Citation.] We resolve neither credibility issues nor
evidentiary conflicts; we look for substantial evidence.
[Citation.]” [Citation.] A reversal for insufficient evidence “is
unwarranted unless it appears ‘that upon no hypothesis
whatever is there sufficient substantial evidence to support’” the
jury’s verdict.’” (People v. Penunuri (2018) 5 Cal.5th 126, 142;
accord, People v. Zamudio (2008) 43 Cal.4th 327, 357; see People
v. Westerfield (2019) 6 Cal.5th 632, 713.)




                                 6
         b. Substantial evidence supports the finding Guerrero
            acted with reckless indifference to human life
       Section 190.2, subdivision (d), provides in part that “every
person, not the actual killer, who, with reckless indifference to
human life and as a major participant, aids, abets, counsels,
commands, induces, solicits, requests, or assists in the
commission of [an enumerated] felony [including robbery] which
results in the death of some person or persons, and who is found
guilty of murder in the first degree therefor, shall be punished by
death or imprisonment in the state prison for life without the
possibility of parole.” The statute “imposes both a special actus
reus requirement, major participation in the crime, and a specific
mens rea requirement, reckless indifference to human life.”
(People v. Banks (2015) 61 Cal.4th 788, 798.)
       Guerrero concedes there is substantial evidence she was a
major participant in the attempted robbery of Ji. However, she
contends there was insufficient evidence she acted with reckless
indifference to human life. Reckless indifference to human life
means the defendant has “‘“knowingly engag[ed] in criminal
activities known to carry a grave risk of death.”’ [Citations.] The
defendant must be aware of and willingly involved in the violent
manner in which the particular offense is committed,
demonstrating reckless indifference to the significant risk of
death his or her actions create.” (People v. Banks, supra,
61 Cal.4th at p. 801, citing Tison v. Arizona (1987) 481 U.S. 137,
     3
157.) In this way, reckless indifference to human life contains

3
       Although the concepts of “major participant” and “reckless
indifference to human life” originally developed in death penalty
cases, the California Supreme Court has held the standards
“apply equally” to cases involving statutory eligibility for life




                                 7
both a subjective and objective element. “The subjective element
is the defendant’s conscious disregard of risks known to him or
her. But recklessness is not determined merely by reference to a
defendant’s subjective feeling that he or she is engaging in risky
activities. Rather recklessness is also determined by an objective
standard, namely what ‘a law-abiding person would observe in
the actor’s situation.’” (People v. Clark (2016) 63 Cal.4th 522,
617.)
       In determining whether a defendant acted with reckless
indifference, relevant factors to consider include the defendant’s
(1) knowledge that weapons would be used and the defendant’s
use of a weapon; (2) physical presence at the crime and
opportunities to restrain the crime and/or aid the victim; (3) the
duration of the felony; (4) knowledge of his or her cohort’s
likelihood of killing; and (5) efforts to minimize the risk of the
violence during the felony. (People v. Clark, supra, 63 Cal.4th at
pp. 618-623.) No single factor is necessary or necessarily
sufficient. (Id. at p. 618; accord, People v. Banks, supra,
61 Cal.4th at p. 803; In re Bennett (2018) 26 Cal.App.5th 1002,
1021.) Mere participation in the underlying felony, or an
awareness that a confederate was armed during that felony,




without parole. (See People v. Banks, supra, 61 Cal.4th at p. 804;
see also §§ 190.2, subd. (d), par. 2 [“[t]he penalty shall be
determined as provided in this section and Sections 190.2, 190.3,
190.4 and 190.5”]; 190.5, subd. (b) [authorizing sentence of
25 years to life or life without parole, at the trial court’s
discretion, for 16- and 17-year-old defendants convicted of special
circumstance murder].)




                                 8
without more, is insufficient to support a finding of reckless
                                                    4
indifference to human life. (Clark, at pp. 616-618.)
       In contending the evidence was insufficient to support a
finding she acted with reckless indifference to human life,
Guerrero asserts there was “no evidence” she knew Ochoa or
Garcia would use a baseball bat to assault Ji, let alone hit him so
violently; no evidence that she or her confederates had a history
of deadly violence; no evidence that she supplied or used the
baseball bat on Ji; the felony lasted less than two minutes; and
she was younger than Ochoa and Garcia and, “realistically,” had
no ability to prevent or influence the attack by her older
confederates.
       Contrary to Guerrero’s contention, the record contains
ample evidence of her reckless indifference to human life
sufficient to support the jury’s special circumstance finding.
Guerrero, armed with a wrench, got out of the car to confront Ji.
She not only was aware Ochoa had brought a bat with him, but
also saw him violently hit Ji with the bat before Ji managed to
escape temporarily and run down the street. Rather than
returning to the car after that violent encounter, Guerrero chased
Ji down, hitting him with a wrench while Garcia beat him in the


4
      Guerrero’s jury was instructed with CALCRIM No. 8.80.1,
which provides, “A defendant acts with reckless indifference to
human life when that defendant knows or is aware that her acts
involve a grave risk of death to an innocent human being. By
participating in a violent felony with lethal weaponry, one should
reasonably foresee that bloodshed is a possibility. However,
awareness of no more than the foreseeable risk of death inherent
in any armed crime is insufficient; only knowingly creating a
‘grave risk of death’ is sufficient.”




                                 9
head with the bat, all while Ji was on the ground bleeding and
crying. (Her 14-year-old confederate, in contrast, remained in the
car.) Guerrero told police Ji had bled profusely during the initial
attack; yet she continued to attack him a second time after he
had tried to escape. Despite all this violence, it was only when
Del Carmen pulled the car away that Guerrero stopped her
attack on Ji and returned to the car, not to go home or to call for
help, but to commit additional robberies, armed again with a
deadly weapon.
       Emphasizing she was “barely 16 years old” at the time Ji
was killed, Guerrero urges her reckless indifference must be
viewed through the lens of a 16-year-old and, in particular, with
regard to the well-established fact that teenagers are “inherently
reckless.” (See generally Miller, supra, 567 U.S. at p. 71 [a “‘“lack
of maturity”’ and [an] ‘“underdeveloped sense of responsibility”’
lead to reckless, impulsivity, and heedless risk-taking” in
children]; Graham v. Florida (2010) 560 U.S. 48, 91-92
[“Graham’s youth made him relatively more likely to engage in
reckless and dangerous criminal activity than an adult”]
(conc. opn. of Roberts, C. J.); Roper v. Simmons (2005) 543 U.S.
551, 569 [“[i]t has been noted that ‘adolescents are over-
represented statistically in virtually every category of reckless
behavior’”].)
       Guerrero made this same argument to the jury; and the
jury was instructed that, to find the special circumstance
allegation true, it had to find Guerrero appreciated the grave risk
of death her conduct posed, a subjective evaluation that
necessarily required consideration of her youth and experience.
(Cf. People v. Mil (2012) 53 Cal.4th 400, 419 [failure to instruct
jury it must find defendant, who was not the actual killer, was a




                                 10
major participant and “subjectively aware of a grave risk of
death” when he participated in burglary and robbery was
prejudicial error requiring reversal of the special circumstance
finding].)
      Guerrero asserts the standard of “reckless indifference to
human life,” a standard initially derived from death penalty
                                     5
sentencing applicable only to adults, has the unintended effect of
punishing a juvenile more than her adult counterpart for the
same crime due to the juvenile’s inherent predisposition for
reckless behavior. The opposite is true. To comport with the
Eighth Amendment, a juvenile’s recklessness, among other
youth-related mitigating factors, must be considered by the
sentencing court before a life without parole sentence may be
constitutionally imposed. (See Miller, supra, 567 U.S. at p 471
[recognizing “children are constitutionally different from adults
for sentencing purposes”]; Montgomery v. Louisiana (2016)
577 U.S. __ [136 S.Ct. 718, 193 L.Ed.2d 599].) Moreover, in
California juveniles are entitled to a mandatory youth offender
parole hearing during their 25th year of incarceration,
transforming a life without parole sentence for someone like
Guerrero to one affording a meaningful opportunity for release.
(See § 3051, subd. (b)(4); People v. Franklin (2016) 63 Cal.4th
261, 279-280.)




5
      See section 190.5, subd. (a) [prohibiting death penalty for
juvenile defendants]; see also fn. 3, above].)




                                11
      2. The Court Did Not Err in Denying Guerrero’s Motion
         To Suppress Her Custodial Statements
          a. Governing law and standard of review
       “As a prophylactic safeguard to protect a suspect’s Fifth
Amendment privilege against self-incrimination, the United
States Supreme Court, in Miranda, required law enforcement
agencies to advise a suspect, before any custodial law
enforcement questioning, that ‘he has the right to remain silent,
that anything he says can be used against him in a court of law,
that he has the right to the presence of an attorney, and that if he
cannot afford an attorney one will be appointed for him prior to
any questioning if he so desires.’” (People v. Martinez (2010)
47 Cal.4th 911, 947, quoting Miranda, supra, 384 U.S. at p. 479.)
These “Miranda admonitions” must be given, and a suspect in
custody must knowingly and intelligently waive those rights
before being subjected to either express questioning or its
“functional equivalent.” (Rhode Island v. Innis (1980) 446 U.S.
291, 300-301; People v. Ray (1996) 13 Cal.4th 313, 336.)
       “Juveniles, like adults, may validly waive their Miranda
rights.” (People v. Jones (2017) 7 Cal.App.5th 787, 809; accord,
People v. Nelson (2012) 53 Cal.4th 367, 375 [15 year old validly
waived Miranda rights]; People v. Lessie (2010) 47 Cal.4th 1152,
1169 [16 year old validly waived Miranda rights].) The People
bear the burden of proving by a preponderance of the evidence a
suspect’s Miranda waiver is knowing, intelligent and voluntary
under the totality of the circumstances. (People v. Duff (2014)
58 Cal.4th 527, 551; People v. Linton (2013) 56 Cal.4th 1146,
1171.) When a juvenile’s waiver of his or her Miranda rights is
at issue, “‘consideration must be given to factors such as the
juvenile’s age, experience, education, background, and




                                12
intelligence, and . . . whether he [or she] has the capacity to
understand the warnings given [to him or her], the nature of his
[or her] Fifth Amendment rights, and the consequences of
waiving those rights.’” (Nelson, at p. 375; accord, J.D.B. v.
North Carolina (2011) 564 U.S. 261, 277 [age of child subject to
police questioning is relevant to Miranda analysis].)
       In reviewing a trial court’s Miranda ruling, we accept the
court’s resolution of disputed facts and inferences and its
evaluations of credibility, if supported by substantial evidence,
but we independently decide whether the challenged statements
were obtained in violation of Miranda. (People v. Hensley (2014)
59 Cal.4th 788, 809; accord, People v. Jones, supra, 7 Cal.App.5th
at p. 809.)
          b. Guerrero’s custodial interviews and suppression
             motions
                i. The July 24, 2014 interview
       At the beginning of Guerrero’s first custodial interview
Los Angeles Police Detective Luis Jurado stated, “Alejandra, I
know we talked about your rights early [sic]. Uh, but we just
wanna make sure it’s okay we talk, okay?” Guerrero responds,
“Uh-huh.” Jurado and his partner then starting questioning
Guerrero about the incident at the beach. The video recording of
the interview does not contain any Miranda advisement. During
this interview Guerrero acknowledged, but minimized, her
involvement in the beach robberies. She denied unfolding the
knife or trying to steal Rocha’s purse. According to Guerrero,
Rocha’s money just fell out; and Guerrero picked up a $5 bill and
gave it to Del Carmen for gas money. Guerrero was not asked
about, and did not mention, the attack on Ji in this interview.




                                13
       Guerrero moved to suppress her statements during the
July 24, 2014 interview on the ground she had not been advised
of her Miranda rights. At the hearing on Guerrero’s motion
Detective Jurado testified he and his partner had arrested
Guerrero at 4:10 p.m. on July 24, 2014 and interviewed her at
6:30 p.m. at the police station. Jurado stated that, immediately
after her arrest, while driving Guerrero to the police station, he
advised Guerrero of her right to remain silent; if she gave up that
right anything she said can and would be used against her in a
court of law; she had the right to an attorney; if she could not
afford an attorney, the court would appoint one for her free of
charge. After each statement he looked in the car’s rearview
mirror and asked Guerrero, who was sitting in the backseat of
the police car, whether she understood. Each time, she nodded
affirmatively and said “yeah.”
       Detective Jurado explained he had decided at the station to
refer to his prior advisement, rather than to readvise Guerrero of
her Miranda rights at the beginning of the recorded interview,
because “I had already spoken to her about her rights.” On cross-
examination Detective Jurado acknowledged he had inquired
about Guerrero’s age, but not about Guerrero’s grade in school or
whether she had a learning disability. (No evidence was offered
by either party on those matters.) He also explained neither he
nor his partner nor the car in which they drove Guerrero to the
police station was equipped with a recording device.
       After both counsel had completed their questioning of
Detective Jurado, the court asked him whether Guerrero had
exhibited any behavior or given any indication she had difficulty
comprehending Jurado’s statements, either in the car or during
the interview. Jurado responded, “No, she didn’t. If there was




                                14
any question as to what I was asking, or if I needed clarification,
in fact, Ms. Guerrero was able to ask questions or clarify, make a
distinguishment, and offer me some kind of response to whatever
clarification she needed.”
       The court denied Guerrero’s motion to suppress the
July 24, 2014 statement, ruling that, although Detective Jurado’s
method of giving a Miranda advisement while driving and
looking through a rearview mirror for some acknowledgment that
the advisement was understood was “unorthodox,” the
advisement had been given and understood with an audible “yes.”
                ii. The July 25, 2014 (second) interview
       Los Angeles Police Detective Paul Shearhold began
Guerrero’s July 25, 2014 custodial interview by stating, “Now I
understand detectives talk[ed] to you. . . .” “When they talked to
you did they read you your rights? Do you remember that?”
Guerrero responded, “I don’t think so.” Shearhold then read to
Guerrero the appropriate Miranda advisements. After
advisement of each right Shearhold asked Guerrero if she
understood, and Guerrero replied each time, “Yes.” Shearhold
and his partner then questioned Guerrero about Ji’s murder.
Guerrero offered several different versions of events, first stating
that she merely acted as a lookout, then revising that story when
confronted with the existence of surveillance footage showing her
participating in the attack on Ji. Guerrero ultimately said she
had acted defensively by hitting Ji in the hand with a wrench
when he grabbed her and tried to prevent her from returning to
the car.
       At the hearing on Guerrero’s motion to suppress this
statement, Guerrero’s counsel argued that, as a 16 year old,
Guerrero did not understand her rights and thus could not have




                                15
knowingly and intelligently waived them. The court denied the
motion, finding Guerrero had knowingly, intelligently and
voluntary waived her Miranda rights and agreed to talk to the
officers.
          c. Substantial evidence supports the court’s finding
             Guerrero was given and understood her Miranda
             rights before making her first statement; in any event
             any error in admitting the first statement into
             evidence was harmless beyond a reasonable doubt
       Guerrero contends there was insufficient evidence she
received Miranda advisements prior to her first statement and no
evidence she understood those advisements even if they were
given. Contrary to Guerrero’s contention, Detective Jurado
testified he advised Guerrero of her rights in the car immediately
following her arrest. Jurado also testified he asked Guerrero
whether she understood each advisement and, after each
statement, she said yes and nodded her head affirmatively. That
testimony is more than sufficient to support the court’s finding
Guerrero was given and understood her Miranda rights.
(See People v. Lessie, supra, 47 Cal.4th at pp. 1169-1170
[“[n]othing in the record suggests [16-year-old] defendant was
unable to understand, or did not understand, the meaning of the
rights to remain silent and to have the assistance of counsel, and
the consequences of waiving those rights”].)
       Relying on People v. Diaz (1983) 140 Cal.App.3d 813, 818-
819, Guerrero contends, absent an audio or video recording of the
exchange in the car, Detective Jurado’s testimony is insufficient
to support the court’s finding the Miranda advisements were
given. In Diaz police officers interviewed the defendant on
two occasions. The second interrogation was recorded; the first
was not. At the second interrogation the defendant provided an




                                 16
ambiguous response when given the Miranda advisements and
asked if he understood them. The trial court excluded the
defendant’s statements at the second interview, concluding the
People had not established the defendant understood and
knowingly and intelligently waived his rights. However, the
court allowed the statements the defendant had made in the first
interview to be introduced into evidence based solely on the
interrogating officer’s testimony the defendant had been given
and waived his Miranda rights. The court of appeal reversed,
holding, “If one concludes that an effective waiver was not made
at the time the tape recorder was turned on, it is highly unlikely
that a knowing and intelligent waiver could have been made
prior to the earlier statement. A person does not understand his
rights at 11 a.m. only to lose his comprehension by noon. Thus,
. . . where the only evidence of an effective waiver was the
testimony of Deputy Sheriff Salas, it would appear the trial court
erred by admitting appellant’s statement into evidence.” (Id. at
p. 821.)
        Contrary to Guerrero’s suggestion, Diaz does not hold a
police officer’s testimony, without more, is constitutionally
insufficient to support a finding Miranda advisements were given
and waived. (See People v. Weaver (2001) 26 Cal.4th 876, 919
[the testimony of the interrogating officers was substantial
evidence supporting trial court’s finding Miranda advisements
were given, despite the testimony of the defendant, his sister and
his mother that they were not]; see generally People v. Jones
(2013) 57 Cal.4th 899, 963 [“‘unless the testimony is physically
impossible or inherently improbable, testimony of a single
witness is sufficient to support a conviction’”].)




                               17
       Moreover, the situation here is quite different from that at
issue in Diaz. Guerrero acknowledges she was given Miranda
advisements at the outset of her second interview. As described
in the following section, she immediately and unequivocally
waived her rights. Unlike in Diaz, nothing about Guerrero’s
response to the advisements at the second interview casts doubt
about her understanding of them the previous day.
       While we share the trial court’s concern for Detective
Jurado’s “unorthodox” method of ensuring a suspect understands
his or her Miranda rights, as well as his decision not to readvise
her when they arrived at the station—an issue Guerrero does not
address on appeal—ultimately any error in denying Guerrero’s
motion to suppress her July 24, 2014 statement was harmless
beyond a reasonable doubt. (People v. Case (2018) 5 Cal.5th 1,
22.) The evidence with regard to Guerrero’s participation and
mental state in the felony murder of Ji, which Guerrero did not
address at all in her July 24, 2014 statement, was overwhelming.
The surveillance footage demonstrated Guerrero’s significant
involvement in both the initial attack on Ji and in the
second attack after he temporarily escaped. Forensic evidence
confirmed the blood found on Guerrero’s clothing was Ji’s. To the
extent Guerrero claims her statement admitting her involvement
in the beach robberies following the murder affected the jury’s
reckless indifference finding, Rocha identified Guerrero as one of
her assailants at the beach (along with Ochoa and Garcia) and
testified Guerrero had been armed with a knife while her
confederate was armed with a baseball bat, the same bat that
still had Ji’s blood on it when found at the beach the next day.




                                18
         d. The court did not err in denying Guerrero’s motion to
            suppress statements made in her second interview
       Guerrero does not dispute that Miranda advisements were
given at the beginning of her recorded interview on July 25, 2014
or that she told her interrogators she understood those rights.
Despite this evidence, Guerrero contends the court did not
consider the totality of the circumstances, especially Guerrero’s
age, in determining her waiver was knowing and intelligent. She
observes she had no experience with the police—she had never
been arrested before—and thus little understanding of what her
rights actually meant. (Cf. People v. Nelson, supra, 53 Cal.4th at
p. 375 [15 year old who had heard his rights during prior arrests
and specifically told detectives he understood he had the right to
remain silent voluntarily waived those rights by talking to
officers].) Rather than considering this fact and the totality of
the circumstances, Guerrero asserts the court looked only at the
language of the advisement and Guerrero’s affirmative response.
That limited inquiry, she argues, was insufficient to find an
informed waiver had occurred.
       Guerrero’s challenge to the admission of her second
statement is without merit. While the court did not use the
words “totality of the circumstances” when making its ruling, the
record demonstrates the court considered all the evidence,
including the words of the advisement and Guerrero’s behavior
during the interrogation, and found the People had carried their
burden to demonstrate by a preponderance of the evidence that
Guerrero’s waiver was knowing and intelligent. Substantial
evidence supports that finding.




                                19
      3. The Sentencing Court Is Statutorily Required To
         Consider Youth-related Mitigating Factors Before
         Imposing Life Without Parole Under Section 190.5,
         Subdivision (b)
         a. Life without parole sentences imposed on juveniles
       In Miller, supra, 567 U.S. 460 the United States Supreme
Court held that mandatory sentencing schemes imposing prison
terms of life without parole on juvenile offenders violate the
Eighth Amendment because they fail to consider youth-related
mitigating factors that may diminish a juvenile’s culpability and
suggest a capacity for reform. Applying the principles of Miller in
People v. Gutierrez (2014) 58 Cal.4th 1354, 1388-1389 (Gutierrez),
the California Supreme Court held Penal Code section 190.5,
subdivision (b), which prescribes a sentence of life without parole
or a term of 25 years to life for a 16- or 17-year-old defendant
found guilty of special circumstances murder, “authorizes, and
indeed requires” consideration of the youth-related mitigating
factors identified in Miller before imposing life without parole on
a juvenile homicide offender: “Under section 190.5(b), a
sentencing court must consider the aggravating and mitigating
factors enumerated in Penal Code section 190.3 and the
California Rules of Court. [Citation.] Section 190.5(b) does not
expressly direct the sentencing court to consider those factors,
but ‘since all discretionary authority is contextual, those factors
that direct similar sentencing decisions are relevant, including
“the nature and circumstances of the offense, the defendant’s
appreciation of and attitude toward the offense, or his traits of
character as evidenced by his behavior and demeanor at the
trial.”’” (Gutierrez, at p. 1387.)




                                20
       As explained in our recent decision in People v. Ochoa
(Aug. 18, 2020, B297183) __ Cal.App.5th __ , ___ [*9-10]
[2020 Cal.App. Lexis 780], legislation initially enacted shortly
before the decision in Gutierrez provides for youth offender parole
hearings at statutorily prescribed points. With the more recent
passage of Senate Bill No. 394 (2017-2018 Reg. Sess.), youth
offenders sentenced to life without parole are now entitled to a
youth offender parole hearing in their 25th year of incarceration
(see § 3051, subd. (b)(4)), effectively mooting Eighth Amendment
challenges to sentences of life without parole or the functional
equivalent of life without parole. (See People v. Franklin, supra,
63 Cal.4th 261.) However, that legislation did not alter the
section 190.3 requirement, as interpreted in Gutierrez, requiring
a sentencing court to consider the youth-related mitigating
factors identified in Miller before imposing life without parole,
rather than a 25-year-to-life sentence on a youth offender under
section 190.5, subdivision (b). Accordingly, we held in Ochoa
consideration of youth-related mitigating factors at sentencing
pursuant to section 190.5, subdivision (b), remains a statutory
requirement. (Ochoa, at p. [*14] [“[w]hile unquestionably
mindful of, and motivated by, the Miller Court’s constitutional-
based concern for the fundamental differences between juvenile
and adult minds, the [Gutierrez] Court’s holding was predicated
on the language of section 190.3 and a history of court decisions
articulating the factors properly considered by a sentencing court
as a matter of state law”; because the Legislature has maintained
section 190.5, subdivision (b)’s alternative sentencing scheme for
16- and 17-year-old offenders, “the statutory requirement that
youth-related mitigating factors must be considered at




                                21
sentencing, as the Gutierrez Court instructed, remains intact”].)
(Id. at p. [*16].)
           b. Relevant proceedings
      At sentencing Guerrero’s counsel urged the court to
consider, “regarding concurrent and consecutive sentencing,”
Guerrero’s age, lack of criminal history, her “horrific” upbringing
that included domestic violence and sexual abuse, and the peer
pressures to “run with the wrong crowd,” among other things.
Defense counsel also informed the court he and the prosecutor
anticipated stipulating to the submission of documentary
                                       6
evidence in lieu of a Franklin hearing by the next scheduled
hearing. (See, e.g., People v. Sepulveda (2020) 47 Cal.App.5th
291, 300-301 [trial court’s acceptance, pursuant to parties’
agreement, of relevant information of youth-related mitigating
factors in lieu of a Franklin hearing did not violate due process].)
      Following defense counsel’s argument, the court stated, “I
think you’ve stated some factors—and these youth-related
mitigating factors will be part of the Franklin packet for the
parole board to consider when—in the future, when she gets to
that point. And these are very good points you raise. And one of
the factors in Franklin is the house and upbringing environment.
And I think you’re right, it’s a tragedy. You know, the court

6
      Recognizing that assembling information on youth-related
mitigating factors is a task more easily accomplished at the time
of sentencing rather than decades later at a parole hearing, the
Franklin Court held a defendant must be permitted at the time of
sentencing to make a record of those factors (People v. Franklin,
supra, 63 Cal.4th at pp. 283-284), a proceeding that has since
become known as a Franklin hearing. (See In re Cook (2019)
7 Cal.5th 439, 459.)




                                 22
being privy to what it heard of the victim in this matter, it’s
absolutely horrendous. But you raise some good points, and
they’ve been memorialized, for purposes of this court’s
consideration. The court will take them into consideration for
sentencing of the other counts. I will consider them.”
        Turning to sentencing, the court imposed life without
parole pursuant to section 190.5, subdivision (b), for the murder
of Ji; it did not address the alternative sentence of 25 years to life
also authorized under that statute. As to youth-related
mitigating factors, the court stated, “Due to the defendant’s age
at the time of the commission of the charges herein, she is
entitled to a hearing for the limited purpose of affording her the
opportunity to make a record of youth-related mitigating factors
for the parole board’s future consideration under the dictates of
People v. Franklin, [supra,] 63 Cal.4th 261. The court has also
considered the consequences and applicability of Penal Code
section 3051 and SB 394 regarding juveniles receiving an LWOP
[life without parole] sentencing term. Eventually, counsel will
stipulate, it is this court’s understanding, to the submission of a
documentary package addressing the youth-related mitigating
factors addressed in the defendant’s juvenile proceedings related
to this case to be considered by a parole board at the defendant’s
future youth offender parole hearing. This package, it is this
court’s understanding, will be in lieu of the Franklin hearing.”
           c. Where the record is ambiguous, the trial court’s
              understanding of its statutory obligation to consider
              youth-related mitigating factors at sentencing cannot
              be presumed
      Acknowledging the availability of a youth offender parole
hearing in her 25th year of incarceration has mooted any
Eighth Amendment challenge to her sentence, Guerrero




                                  23
contends, and the People do not dispute, section 190.5,
subdivision (b), as interpreted by Gutierrez, supra, 58 Cal.4th
1354, requires consideration of youth-related mitigating factors
at the time of sentencing. As discussed, we agree. (See People v.
Ochoa, supra, __ Cal.App.5th at pp. __ [*14-16].)
       The People insist the court properly considered youth-
related mitigating factors at sentencing in accordance Gutierrez,
supra, 58 Cal.4th 1354, or, at the very least, we must presume it
did on this “silent record.” (See People v. Giordano (2007)
42 Cal.4th 644, 666 [reviewing court presumes judgment is
correct and all presumptions are indulged to support it on
matters about which the record is silent]; People v. Lee (2017)
16 Cal.App.5th 861, 867 [“if the record is silent” on the court’s
awareness of its discretionary authority in sentencing, we must
presume the court understood the scope of its discretion and
affirm]; People v. Gutierrez (2009) 174 Cal.App.4th 515, 527 [“in
light of the presumption on a silent record that the trial court is
aware of the applicable law, including statutory discretion at
sentencing, [the reviewing court] cannot presume error where the
record does not establish on its face that the trial court
misunderstood the scope of [its] discretion”]; see also Cal. Rules of
Court, rule 4.409 [“[r]elevant factors enumerated in these rules
must be considered by the sentencing judge, and will be deemed
to have been considered unless the record affirmatively reflects
otherwise”].)
       The record, however, is not silent. After defense counsel
identified some youth-related mitigating factors, the court told
Guerrero’s counsel he had “made some good points” and it would
consider them in connection with the “other counts,” that is, the
non-murder counts. The court’s comments plainly indicated it




                                 24
would not (and had no obligation to) consider those factors in
relation to the sentence under section 190.5, subdivision (b),
because they would be considered as part of a future youth
offender parole hearing. At the very least, the record is
ambiguous on this point. (See, e.g., Ochoa, supra, __ Cal.App.5th
__ [*17].)
         d. We cannot conclude any error in this regard was
            harmless
       The People alternatively contend the court’s imposition of
consecutive sentences on all counts following defense counsel’s
argument as to Guerrero’s age and upbringing “clearly indicates
that the court would not have sentenced [Guerrero] to a 25-year-
to-life term” even if it had considered youth-related mitigating
factors pursuant to section 190.5, subdivision (b). Accordingly,
they insist, any error in failing to consider youth-related
mitigating factors when sentencing Guerrero under section 190.5,
subdivision (b), was necessarily harmless.
       Contrary to the People’s contention, the record does not
unequivocally suggest the court would have imposed the same
sentence had the youth-related mitigating factors been
considered. That is, even assuming the court had considered
some youth-related mitigating factors for purposes of exercising
its discretion whether to impose concurrent or consecutive
sentences and decided that consecutive sentences were
warranted, that determination is fundamentally different from
the choice whether to impose a 25-year-to-life sentence or a life
without parole sentence, even with the availability of a youth
offender parole hearing. (See generally Gutierrez, supra,
58 Cal.4th at p. 1391 [‘“[d]efendants are entitled to sentencing
decisions made in the exercise of the “informed discretion” of the




                               25
sentencing court. [Citations.] A court which is unaware of the
scope of its discretionary powers can no more exercise that
“informed discretion” than one whose sentence is or may have
been based on misinformation regarding a material aspect of a
defendant’s record’”].) When, as here, the record is at least
ambiguous as to whether the court understood its statutory
obligation to consider youth-related mitigating factors at
sentencing before making the discretionary sentencing decision
required by section 190.5, subdivision (b), there can be no
presumption the court understood its obligation. Accordingly,
remand is appropriate. (People v. Ochoa, supra, __ Cal.App.5th
at pp. __ [*18-19]; see People v. Lua (2017) 10 Cal.App.5th 1004,
1021 [“We cannot say that it is clear that the trial court
recognized it had discretion to strike one or more of defendant’s
[Health & Safety Code,] section 11370.2 enhancements, and
expressly declined to do so [citations][,] [n]or is the record silent
on the issue, justifying a presumption in favor of the judgment.
[Citation.] We do not agree with the defendant’s argument that
the record conclusively establishes that the trial court
misunderstood the scope of its discretion . . . , but we do find that
some of the trial court’s comments during sentencing raise
serious doubts about that regard. In the face of such an
ambiguous record, it is appropriate to remand to the trial court to
consider the matter under the correct standard, to the extent it
has not already done so”]; People v. Morrison (2019)
34 Cal.App.5th 217, 224 [same].)




                                 26
      4. On Remand the Trial Court Should Consider Guerrero’s
         Ability To Pay Fines, Fees and Assessments
       At sentencing the court imposed the minimum restitution
fine of $300 (Pen. Code, § 1202.4, subd. (b)), a $40 court
operations assessment (Pen. Code, § 1465.8) and a $30 criminal
conviction assessment (Gov. Code, § 70373). Relying on our
decisions in People v. Dueñas (2019) 30 Cal.App.5th 1157 and
People v. Belloso (2019) 42 Cal.App.5th 647, 662-663, review
granted March 11, 2020, S259755, Guerrero asserts due process
requires that we remand to allow her the opportunity to present
evidence concerning her ability to pay these fines and
               7
assessments. In light of our remand for resentencing under
section 190.5, subdivision (b), Guerrero will have the opportunity
to present evidence concerning her ability to pay those fines and
               8
assessments.




7
       The Supreme Court has granted review in People v. Kopp
(2019) 38 Cal.App.5th 47, 95-96, review granted, November 13,
2019, S257844, to decide the following issues: “Must a court
consider a defendant’s ability to pay before imposing or executing
fines, fees, and assessments? If so, which party bears the burden
of proof regarding defendant’s inability to pay?”
8
      The court imposed a $10 crime prevention fee at sentencing
for each count of conviction. Guerrero contends, and the People
agree, this was error. (§1202.5, subd. (a); see People v. Crittle
(2007) 154 Cal.App.4th 368, 371 [crime prevention fine
authorized in section 1202.5, subdivision (a), properly imposed
only once per case, not per conviction].) In light of our remand for
resentencing, the error is moot.




                                27
                          DISPOSITION
      Guerrero’s convictions are affirmed. The matter is
remanded for resentencing. At resentencing the court must
consider youth-related mitigating factors in deciding whether to
impose life without parole under section 190.5, subdivision (b),
and permit Guerrero to present evidence, if she wishes,
concerning her ability to pay the restitution fine and court
operations and criminal conviction assessments.




                                    PERLUSS, P. J.
     We concur:



           SEGAL, J


           FEUER, J.




                               28